Title: To James Madison from Laurence Muse, 1 February 1794
From: Muse, Laurence
To: Madison, James


Sir,
Virginia Port Tappahannock Febry 1. 1794
From the inclosed, I take the liberty of soliciting your interest with the President in my favor, in the appointment of a Collector for this port, which I apprehend will take place immediately. Having been imployed in that business from the Commencement of the Collection Law under the present Government [I] flatter myself I have now acquired a Knowledge sufficient to do justice to the public, and individuals. For your friendly aid in the business I shall ever consider myself under obligations And, With much Respect I am Sir Your Obt Servt
Laurence Muse
